Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 13-15, 17-19, 21, 37, 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding Claims 1 and 19, the amended claim set filed December 13, 2019 adds “iii one or more termonomers at a level in the range of about 5 - 45” to all independent claims but Claim 39.  The term “termonomer” is considered simply a label with little to no patentable weight afforded to it because the as-filed specification does not reasonably suggests these one or more teremonomers are any different than the one or more comonomers.  The claims do not recite the termonomers to be different than the comonomers and the amounts recited of each of ii and iii are nearly the same.  The as-filed specification does not define one to exclude the other and the type of monomers disclosed for each of the comonomers and termonomers in the as-filed specification are nearly identical.  (See ¶[0053] and ¶[0074]).  Therefore, the broadest reasonable interpretation of the ii. One or more comonomers and iii one or more termonomers is that they encompass the same set of monomers singularly used or split up into multiple different types of monomers or split up into multiple portions of the same monomer as long as the portion can read over the recited range of ii and iii.  Additionally, more than one comonomer, such as the chalcogenide and two comonomers, would also be consider chalcogenide monomer, one comonomer and one termonomer.  Therefore, based on the above analysis, the difference between the termonomers and comonomers recited is indefinite as there appears to be no reasonable distinction between comonomers and termonomers.   
Claim 13 is also rejected for the reasons above as it recited further comprises one or more comonomers.  There is no indication of what this necessarily requires as two comonomers is one comonomer and a termonomer.
Claims 2-10, 14-15, 17-18 and 21, 37 and 38 are rejected based on their dependency to Claims 1 and 19.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites the latex as natural, synthetic or a combination thereof.  There are no other possibilities for the latex than these three types.  Therefore, Claim 3 does not further limit the latex of Claim 1.
Claim 10, similarly, recite limitations that must be present by the simple fact the parent claim is present.  The as-filed specification gives no indication what kind of chalcogenide bonds are not breakable by the application of heat or a catalysts to generate one or radical species which react with said latex material.  All evidence, including the as-filed specification, suggests the recited limitation of Claim 10 is an inherent property of chalcogenic bonds and therefore, must be present.  Therefore Claim 10 does not further limit Claim 1 from which it depends.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Or 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 39 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Glass (WO2017011533).
Glass exemplifies in ¶[00224] a poly(sulfur-random-selenium-random-(1,3-diisopropylbezene) copolymer made from 70 wt% selenium sulfide and 30 wt% diiopropylbenzene which anticipates the vulcanization agent of Claim 39 as the copolymer meets the structural limitations of the claim and there is no evidence the above copolymer of Glass would not be able to function as a vulcanization agent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10, 13, 19, 21, 37, 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendry (U.S. 2,989,513).
	Note that Applicant defines “latex” to refer to one or more polymers which can be vulcanized. (¶[0050])
	Additionally, the amended claim set filed December 13, 2019 adds “iii one or more termonomers at a level in the range of about 5 - 45” to all independent claims but Claim 39.  The term “termonomer” is considered simply a label with little to no patentable weight afforded to it because the as-filed specification does not reasonably suggests these one or more teremonomers are any different than the one or more comonomers.  The claims do not recite the termonomers to be different than the comonomers and the amounts recited of each of ii and iii are nearly the same.  The as-filed specification does not define one to exclude the other and the type of monomers disclosed for each of the comonomers and termonomers in the as-filed specification are nearly identical.  (See ¶[0053] and ¶[0074]).  Therefore, the broadest reasonable interpretation of the ii. One or more comonomers and iii one or more termonomers is that they encompass the same set of monomers singularly used or split up into multiple different types of monomers or split up into multiple portions of the same monomer as long as the portion can read over the recited range of ii and iii.
	Hendry exemplifies vulcanization agents comprising sulfur polymerized with styrene for curing rubber. (Column 4 lines 25-40) Natural rubber exemplified in this section.
	Natural rubber anticipates the latex of Claims 1 and 19 along with the list of rubbers of Claim 4 and the latex being natural of Claim 3.
	The exemplified vulcanizing agent comprise styrene and sulfur is made by heating a mixture of 104 g of styrene with 128 grams of sulfur and the resulting liquid had 1 mole of styrene (104 g/mol) to 4 moles of elemental sulfur (32 g/mol or 4 * 32 = 128 g of sulfur).  Other ratios are exemplified.  The total of 104 and 128 = 232 g and the amount of styrene in wt%  is 104/232 = ~45 wt%.  The amount of sulfur is 55 wt%.
	As above, the styrene anticipates both the comonomer of ii and the termonomer of iii as there is no distinction between the two.  Therefore, 24 wt% of the styrene anticipates the comonomer ii and the remaining 21 wt% of styrene anticipates the termonomer iii of Claim 1 and Claim 19.
	The 55 wt% of sulfur anticipates the sulfur monomer i of Claims 1, 2 and Claim 19.
 	Hendry exemplifies greater amounts of sulfur such as, at the maximum, 4.5 moles of sulfur to 1 mole of styrene (104g styrene to 576 g of sulfur = 680 total).  This makes ~ 86 wt % sulfur with the balance of styrene split up 7 wt% ii and 7 wt% iii.   This also anticipates the CHIP of Claim 1 and Claim 19.
	Alternatively, and most importantly, Hendry specifically teaches in Example 1 that 10 to 20 wt% of dipentene or alpha methyl styrene with styrene in the preparation of the polymer causes the formation of a more fluid product.
	Therefore, one of ordinary skill in the art can at once envisage the examples of Hendry with 10 to 20 wt% of an additional monomer of dipentene or alpha methyl styrene in addition to the styrene because of the above specific teaching and the desire of Hendry for these polymers to be curing agents (vulcanization agents) for curing rubber.  Therefore, one of ordinary skill in the art is reasonably suggested the above 10-20 wt% of dipentene or alpha methyl styrene must be taken from the styrene portion leaving a portion of styrene behind as the sulfur is responsible for the curing agent function.
	Therefore, as above Hendry is sufficiently specific to suggest vulcanization agents with 55 wt% of sulfur, 10 to 20 wt% of dipentene or alpha methyl styrene and 25 to 35 wt% of styrene.
	The 55 wt% of sulfur anticipates the chalcogenide monomer i of Claims 1, 2 and 19.
	The 25 to 35 wt% of styrene anticipates the ii comonomer of Claims 1 and 19.
	The 10 to 20 wt% of dipentene or alpha methyl styrene anticipates the iii termonomer of Claims 1 and 19.
	Hendry specifically teaches the agents are vulcanization agents to crosslink rubber. (Column 1 lines 15-25 for instance).  This anticipates the vulcanization limitation of Claims 1 and 19.  Elemental sulfur is exemplified to make the agents which anticipates Claim 5. The styrene anticipates the list of comonomers listed of Claim 7.  While Hendry does not specifically teach the type of reaction for the formation of the sulfur-styrene polymers, the sulfur is reacted with olefinic monomers which reasonably suggests the reaction must be anyone of free radical polymerization, controlled radical polymerization, or ring opening polymerization (via the elemental sulfur) or chain growth polymerization due to the presence of the olefinic (C=C) bonds.  This is sufficiently specific to anticipate the list of polymerizations of Claim 8.  In Column 3 lines 59-62 lists of a variety of additional additives that may be used including accelerators, plasticizers, anti-oxidants, filler, dyes and pigments (colorants) rendering Hendry sufficiently specific to anticipate the list of additives of Claim 9.   Claim 10 is anticipated as one of ordinary skill is reasonably suggested the bonds of the sulfur-styrene vulcanizing agent material of Hendry must be breakable as recited even though Hendry does not specifically teach such bond breakage because the vulcanization agents of Hendry are made with the same materials recited, in the recited amounts and the as-filed specification does not disclose how to make the CHIP material via these same reactants and amounts that do are not breakable according to Claim 10.  Claims 13 is anticipated above as the dipentene and alpha methyl styrene are also considered to be “one or more second comonomers” for the same reasons outlines above with respect to the consideration of the patentable weight of the terms comonomer and termonomer.

The temperatures of curing (or reacting) of Column 60-75 anticipate the method of Claim 19.  The material is to be vulcanized which reasonably suggests the “latex” is to be vulcanized anticipating Claim 21.  Example 1 cures at 284 oF (140 oC) for 50 minute which anticipates Claim 37.
	Regardless of interpretation of comonomers and termonomers discussed above, Hendry anticipates Claim 39’s vulcanization agent for the above reasons as it does not recite termonomners.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-10, 13-14, 19, 21, 37, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hendry (U.S. 2,989,513).
Note that Applicant defines “latex” to refer to one or more polymers which can be vulcanized. (¶[0050])
	Additionally, the amended claim set filed December 13, 2019 adds “iii one or more termonomers at a level in the range of about 5 - 45” to all independent claims but Claim 39.  The term “termonomer” is considered simply a label with little to no patentable weight afforded to it because the as-filed specification does not reasonably suggests these one or more teremonomers are any different than the one or more comonomers.  The claims do not recite the termonomers to be different than the comonomers and the amounts recited of each of ii and iii are nearly the same.  The as-filed specification does not define one to exclude the other and the type of monomers disclosed for each of the comonomers and termonomers in the as-filed specification are nearly identical.  (See ¶[0053] and ¶[0074]).  Therefore, the broadest reasonable interpretation of the ii. One or more comonomers and iii one or more termonomers is that they encompass the same set of monomers singularly used or split up into multiple different types of monomers or split up into multiple portions of the same monomer as long as the portion can read over the recited range of ii and iii.
	Hendry exemplifies vulcanization agents comprising sulfur polymerized with styrene for curing rubber. (Column 4 lines 25-40) Natural rubber exemplified in this section.
	Natural rubber read over the latex of Claims 1 and 19 along with the list of rubbers of Claim 4 and the latex being natural of Claim 3.
	The exemplified vulcanizing agent comprise styrene and sulfur is made by heating a mixture of 104 g of styrene with 128 grams of sulfur and the resulting liquid had 1 mole of styrene (104 g/mol) to 4 moles of elemental sulfur (32 g/mol or 4 * 32 = 128 g of sulfur).  Other ratios are exemplified.  The total of 104 and 128 = 232 g and the amount of styrene in wt%  is 104/232 = ~45 wt%.  The amount of sulfur is 55 wt%.
	As above, the styrene reads over both the comonomer of ii and the termonomer of iii as there is no distinction between the two.  Therefore, 24 wt% of the styrene reads over the comonomer ii and the remaining 21 wt% of styrene reads the termonomer iii of Claim 1 and Claim 19.
	The 55 wt% of sulfur reads over the sulfur monomer i of Claims 1, 2 and Claim 19.
 	Hendry exemplifies greater amounts of sulfur such as, at the maximum, 4.5 moles of sulfur to 1 mole of styrene (104g styrene to 576 g of sulfur = 680 total).  This makes ~ 86 wt % sulfur with the balance of styrene split up 7 wt% ii and 7 wt% iii.   This also read over the CHIP of Claim 1 and Claim 19.
	Alternatively, and most importantly, Hendry specifically teaches in Example 1 that 10 to 20 wt% of dipentene or alpha methyl styrene with styrene in the preparation of the polymer causes the formation of a more fluid product. Hendry does not specifically exemplify such combination of dipentene or alpha methyl styrene and styrene and sulfur.
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Hendry, in particular that of Example 1, with 10 to 20 wt% of an additional monomer of dipentene or alpha methyl styrene along with the styrene because of the above specific teaching and the desire of Hendry for these polymers to be curing agents (vulcanization agents) for curing rubber.  Therefore, one of ordinary skill in the art is motivated to practice Hendry with the additional 10-20 wt% of dipentene or alpha methyl styrene by taking this amount from the styrene portion leaving a portion of styrene behind as the sulfur is responsible for the curing agent function.
	Therefore, as above Hendry is sufficiently specific to suggest vulcanization agents with 55 wt% of sulfur, 10 to 20 wt% of dipentene or alpha methyl styrene and 25 to 35 wt% of styrene.
	The 55 wt% of sulfur reads over the chalcogenide monomer i of Claims 1, 2 and 19.
	The 25 to 35 wt% of styrene reads over the ii comonomer of Claims 1 and 19.
	The 10 to 20 wt% of dipentene or alpha methyl styrene reads over the iii termonomer of Claims 1 and 19.
	Hendry specifically teaches the agents are vulcanization agents to crosslink rubber. (Column 1 lines 15-25 for instance).  This reads over the vulcanization limitation of Claims 1 and 19.  Elemental sulfur is exemplified to make the agents which reads over Claim 5. The styrene reads over the list of comonomers listed of Claim 7.  While Hendry does not specifically teach the type of reaction for the formation of the sulfur-styrene polymers, the sulfur is reacted with olefinic monomers which reasonably suggests the reaction must be anyone of free radical polymerization, controlled radical polymerization, or ring opening polymerization (via the elemental sulfur) or chain growth polymerization due to the presence of the olefinic (C=C) bonds.  This is reads over the list of polymerizations of Claim 8.  Column 3 lines 59-62 lists of a variety of additional additives that may be used including accelerators, plasticizers, anti-oxidants, filler, dyes and pigments (colorants) reading over the list of additives of Claim 9.   Claim 10 is read over as one of ordinary skill is reasonably suggested the bonds of the sulfur-styrene vulcanizing agent material of Hendry must be breakable as recited even though Hendry does not specifically teach such bond breakage because the vulcanization agents of Hendry are made with the same materials recited, in the recited amounts and the as-filed specification does not disclose how to make the CHIP material via these same reactants and amounts that do are not break according to Claim 10.  Claims 13 is read over above as the dipentene and alpha methyl styrene are also considered to be “one or more second comonomers” for the same reasons outlines above with respect to the consideration of the patentable weight of the terms comonomer and termonomer.
	Hendry does not exemplify a reactive monomer in making the vulcanization agents.  However, many reactive monomers are taught as additional monomers by Hendry in Column 3 lines 26-35.  These including acrylic acid, acrylonitrile, croton aldehyde.
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Hendry using one of the above monomers because Hendry suggests such monomers to be used.  This reads over the additional reactive monomer of Claim 14.
The temperatures of curing (or reacting) of Column 60-75 read over the method of Claim 19.  The material is to be vulcanized which reasonably suggests the “latex” is to be vulcanized anticipating Claim 21.  Example 1 cures at 284 oF (140 oC) for 50 minute which anticipates Claim 37.  Hendry does not teach desired vulcanization times but the examples of Hendry vary the vulcanization time from 30 to 90 minutes.  Therefore, one of ordinary skill in the art is reasonably suggested the amount of time is variable and can take as long or short as desired or even warranted.  Thus, the amount of time of vulcanization is considered a process condition.   As the exemplified sulfur polymer curing agents of Hendry are also those claimed in monomer type and amount, one of ordinary skill in the art reasonably suggested that the recited vulcanization times are at least possible in practicing the invention of Hendry as discussed above.  Therefore, it would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters, vulcanization time, through routine experimentation in the absence of a showing of criticality. In re Aller, USPQ 233 (CCPA 1955).  This reads over Claim 38.
Claims 14-15, 17-18 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hendry (U.S. 2,989,513) in view of Son (U.S. 3,544,492).
Hendry is applied as above but does not teach or suggest monomers of Claims 15, 17-18.
Hendry is open to additional “olefinic” monomer in Column 3 lines 25-37.  These additional monomers all have functional groups along with vinyl (olefinic) unsaturation.  
Son, working in the field of sulfur olefin polymers as vulcanization agents, teaches the use of s-triazines in the sulfur-olefin curing agent polymers of Son.  (Column 2 lines 15-65)  Styrene as the olefin is disclosed by Son in Column 3 lines 10-11.
Son teaches the use of the s-triazines produces vulcanization agents particularly useful for rubbery materials subjected to processing temperatures above 212 oF, and permit prolonged periods of storage with no trace of bloom.  (Column 2 lines 1-14).  
As above Hendry cures the rubbers at 284 oF which is above 212 oF and is drawn to the reduction of bloom of the curing agent. (Hendry Column 1 lines 25-40).
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Hendry by using the s-triazines taught by Son as an additional monomer for the advantage of producing vulcanization agents particularly useful for rubbery materials subjected to processing temperatures above 212 oF, and permit prolonged periods of storage with no trace of bloom.  (Column 2 lines 1-14).  
A skilled artisan would have a reasonable expectation of success in the above modification because Hendry and Son both make sulfur-olefin interpolymers and Hendry is open to other monomers with functional groups along with unsaturations such as acrylonitrile, vinyl acetate and acrylic acid.
This reads over the additional monomers with reactive groups of Claim 14.
While Son does not teach or suggest the limitations of Claims 15, 17, and 18, the additional monomer has reactive functional groups based on amines in the form of a N-heterocycle.  Applicant’s only example demonstration any kind of acceleration of the vulcanization (i.e. reduction of vulcanization time) is Example 7 which uses a similar vinyl imdazole, in other words a vinyl N-heterocycle.  Base on the similarity of the vinyl imdazole and s-triazine in that they are both “vinyl” N-heterocycles, one of ordinary skill in the art is reasonably suggested the limitations of Claims 15 and 17 must be met.  The s-triazine reads over the Claim 18’s amine or N-heterocycle. 
	With respect to Claim 38, neither Hendry or Son teach the desired vulcanization times but the examples of Hendry vary the vulcanization time from 30 to 90 minutes.  Therefore, one of ordinary skill in the art is reasonably suggested the amount of time is variable and can take as long or short as desired or even warranted.  Thus, the amount of time of vulcanization is considered a process condition.   As the exemplified sulfur polymer curing agents of Hendry and Son are also those claimed in monomer type and amount including a vinyl N-heterocycle, one of ordinary skill in the art reasonably suggested that the recited vulcanization times are achievable in practicing the invention of Hendry as discussed above.  Therefore, it would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters, vulcanization time, through routine experimentation in the absence of a showing of criticality. In re Aller, USPQ 233 (CCPA 1955).  This reads over Claim 38.  Alternatively, one of ordinary skill in the art is reasonably suggested the modified sulfur-styrene-s-triazine copolymers of Hendry and Son must produce cured vulcanizates in 10 to 20 minutes as claimed because they comprise sulfur, styrene and a vinyl N-heterocycle which has been demonstrated to have such vulcanization times. (See Example 7 of the as-filed specification).  Therefore, Claim 38 is read over.
The reliance upon the specification by the Office to establish inherent properties has been supported by the Federal Circuit.  In re Kao, 98 USPQ2d 1799, 1809 (Fed. Cir. 2011).
In general as multiple §103s (including combined with §102) are made in this action, If Applicant intends to argue there is criticality which gives an unexpected result to the compositions in light of the teachings of the prior art, Applicant is reminded such arguments to unexpected results can only be properly considered when all the factors in MPEP §716.02 are properly taken into account.  Overcoming a §103 rejection based on unexpected results requires the combination of three different elements: the results must fairly compare with the prior art, the claims must be commensurate in scope and the results must truly be unexpected. (See MPEP §716.02) Applicant’s showing of allegedly unexpected results must satisfy ALL of these requirements.  Additionally, MPEP §716.01(b) states a “nexus” between the claimed invention and the evidence of secondary considerations, such as unexpected results, must be present.  The burden rests with Applicant to establish results are unexpected and significant. (MPEP §716.02(b)).  In the instant case, the closest prior art is Hendry which teaches sulfur copolymerized with an olefin as in Applicant’s examples.  The only example that makes a demonstration of allegedly unexpected results compares sulfur vulcanization to vulcanization with a styrene-sulfur-vinyl imidazole polymer rather than any sulfur-olefin polymer vulcanization agent for a lower vulcanization time.  Therefore, should Applicant wish to overcome the rejection based on the argument of unexpected results, the nexus between the results and the claims would necessarily involve the claims being reduced to requiring styrenic monomers, sulfur, and vinyl N-heterocycle monomers in order to be commensurate in scope with the showing of allegedly unexpected results.  Additional, data may be useful to establish the potential for a broader scope of vulcanization agents.


	
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Claim 6 recites the chalcogenic monomer derived from elemental sulfur and elemental selenium. Hendry is drawn to sulfur only in the vulcanization agents and does not reasonably suggest the other chalcogenide elements such as selenium or tellurium.  Therefore, one of ordinary skill in the art would only be suggested to use other chalcogenides with the sulfur in practicing Hendry via hindsight.
	Glass (WO2017011533) teaches selenium sulfide in making sulfur polymers but only reasonably suggests them with respect making sulfur polymers for their optical properties. (¶[00202]) rather than anything to do with vulcanization even though Glass teaches sulfur polymers, generally, useful in elastomers. (Abstract).  Glass is open to many different types of sulfur containing polymers many not made using selenium sulfide.  There is no teaching or suggestion of why to use sulfur polymers taught for their optical properties as vulcanization agents for elastomers without the benefit of hindsight. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher M Rodd/Primary Examiner, Art Unit 1759